O’NIELL, J.
The plaintiff appeals from a judgment rejecting his demand and dismissing his suit for title and possession of a strip of land in use as a public street. The facts of the case are stated in the opinion handed down to-day in the case of Robert A. Hart v. City of Baton Rouge (No. 22792) 82 South. 79.i The plaintiff knew, when he obtained a deed for the land, that it had been appropriated by the municipality and was used as a public street. The deed itself shows that his purchase was only a speculation in a very precarious title. The price paid, for land admitted to be worth more than $2,000, was only $150. And it was stipulated in the instrument that the vendor did not warrant the title, even to the extent of the price paid, and that the purchaser bought at his own risk and peril.
For the reasons assigned in the case of Robert A. Hart v. City of Baton Rouge (No. 22792) 82 South. 79,1 the judgment appealed from is affirmed, at appellant’s cost.
LECHE, J., recused.
PROVOSTX, J., absent on account of illness, takes no part.

 Post, p. 173.